COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NOS. 02-14-00168-CR
                                    02-14-00169-CR


AVERY R. BARBEE                                                          APPELLANT

                                          V.

THE STATE OF TEXAS                                                             STATE


                                       ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
              TRIAL COURT CAUSE NOS. 1331577D, 1331579D

                                       ----------

                          MEMORANDUM OPINION1

                                       ----------

      Under the terms of a plea-bargain agreement to dispose of two charges,

Avery R. Barbee pled guilty to two counts of aggravated robbery with a deadly

weapon. Barbee has now given notice of appeal from the judgments. We sent

the parties a letter stating that the trial court’s certifications of Barbee’s right to

appeal state that these are plea-bargain cases and that Barbee has no right of

      1
       See Tex. R. App. P. 47.4.
appeal, see Tex. R. App. P. 25.2(a)(2), and we informed the parties that these

appeals may be dismissed unless any party desiring to continue them filed with

the court, on or before a date certain, a response showing grounds for doing so.

See Tex. R. App. P. 25.2(d), 44.3. We have received and reviewed Barbee’s

counsel’s responses and discern therefrom no grounds to continue these

appeals.

      Rule 25.2(a)(2) of the rules of appellate procedure provides that in a plea-

bargain case, the defendant may appeal only “those matters that were raised by

written motion filed and ruled on before trial” or “after getting the trial court’s

permission to appeal.” Tex. R. App. P. 25.2(a)(2). Here, the record shows that

Barbee waived all pretrial motions, and the trial court has not consented to an

appeal. Accordingly, we dismiss these appeals for want of jurisdiction. See Tex.

R. App. P. 25.2(a)(2), (d), 43.2(f).

                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 31, 2014




                                        2